Case 1:19-cv-03949-RPK-CLP Document 66-28 Filed 03/03/20 Page 1 of 3 PageID #: 771




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  EDGARDO CANEZ, Individually
  and on behalf of all others similarly situated,

                         Plaintiff,

                                v.

  INTELLIGENT SYSTEMS
  CORPORATION, J. LELAND STRANGE,
                                                                    1:19-cv-03949- RPK-CLP
  MATTHEW A. WHITE, A. RUSSEL
  CHANDLER III, PHILLIP H. MOISE,
  PARKER H. PETIT, CHERIE M. FUZZELL,
  JAMES V. NAPIER, BONNIE L. HERRON,
  AND KAREN J. REYNOLDS,

                         Defendants.


     DECLARATION OF TAMAR A. WEINRIB IN SUPPORT OF LEAD PLAINTIFF’S
      MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION TO
             DISMISS THE AMENDED CLASS ACTION COMPLAINT

         I, Tamar A. Weinrib, declare as follows pursuant to 28 U.S.C. ¶ 1746.

         1.      I am a member of the New York Bar admitted to practice before this Court and am a

  partner with the law firm of Pomerantz LLP (“Pomerantz” or the “Firm”), Lead Counsel in this

  matter. I make this declaration in support of Lead Plaintiff’s Memorandum of Law in Opposition

  to Defendants Motion to Dismiss the Amended Class Action Complaint.

         2.      Attached hereto as Exhibit A is a true and correct excerpt from Intelligent System

  Corporation’s (“INS”) Form 10-K for the fiscal year ended December 31, 2016, filed with the

  Securities and Exchange Commission (“SEC”) on March 17, 2017.

         3.      Attached hereto as Exhibit B is a true and correct excerpt from INS’s Form 10-Q

  for the quarter ending March 31, 2018, filed with the SEC on May 9, 2018.




                                                    1
Case 1:19-cv-03949-RPK-CLP Document 66-28 Filed 03/03/20 Page 2 of 3 PageID #: 772




          4.      Attached hereto as Exhibit C is a true and correct excerpt from INS’s Form 10-Q

  for the quarter ending March 31, 2016, filed with the SEC on May 10, 2016.

          5.      Attached hereto as Exhibit D is a true and correct excerpt from INS’s Form 10-K

  for the fiscal year ended December 31, 2018, filed with the SEC on March 13, 2019.

          6.      Attached hereto as Exhibit E is a true and correct copy of INS’s Audit Committee

  Charter, accessible at http://www.intelsys.com/files/Audit_Committee_Charter.pdf.

          7.      Attached hereto as Exhibit F is a true and correct copy of the NYSE Listed

  Company Manual, subsections 303A.01, titled “Independent Directors,” and 303A.02, titled,

  “Independence       Tests,”   accessible    at    https://nyse.wolterskluwer.cloud/listed-company-

  manual/document?treeNodeId=csh-da-filter!WKUS-TAL-DOCS-PHC-%7B0588BF4A-D3B5-

  4B91-94EA-BE9F17057DF0%7D--WKUS_TAL_5667%23teid-69.

          8.      Attached hereto as Exhibit G is a true and correct excerpt from the SEC News

  Digest, dated June 12, 1987, accessible at https://www.sec.gov/news/digest/1987/dig061187.pdf.

          9.      Attached hereto as Exhibit H is a true and correct excerpt from Matria Healthcare,

  Inc.’s Form 10-K for the fiscal year ended December 31, 2005, filed with the SEC on March 16,

  2006.

          10.     Attached hereto as Exhibit I is a true and correct copy of the SEC’s Litigation

  Release       No.       22223,      dated        January     11,      2012,     accessible      at

  https://www.sec.gov/litigation/litreleases/2012/lr22223.htm.

          11.     Attached hereto as Exhibit J is a true and correct copy of MiMedx Group Inc.’s

  (“MiMedx”) Press Release, filed with the SEC on February 20, 2018.

          12.     Attached hereto as Exhibit K is a true and correct copy of MiMedx’s Press

  Release, filed with the SEC on July 2, 2018.




                                                    2
Case 1:19-cv-03949-RPK-CLP Document 66-28 Filed 03/03/20 Page 3 of 3 PageID #: 773




         13.     Attached hereto as Exhibit L is a true and correct copy of MiMedx’s Press

  Release, filed with the SEC on September 20, 2018.

         14.     Attached hereto as Exhibit M is a true and correct copy of INS’s Form 8-K and

  attached Exhibit, filed with the SEC on August 1, 2019.

         15.     Attached hereto as Exhibit N is a true and correct excerpt of a transcript from an

  INS investor call held on June 5, 2019.

         I declare under penalty of perjury that the foregoing is true and correct.

  Dated: February 18, 2020

                                                       /s/ Tamar A. Weinrib
                                                       Tamar A. Weinrib




                                                   3
